Name: Commission Regulation (EC) No 3552/93 of 22 December 1993 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12, 93 Official Journal of the European Communities No L 324/19 COMMISSION REGULATION (EC) No 3552/93 of 22 December 1993 on the supply of milk products as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 4 581 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . Is) OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 324/20 Official Journal of the European Communities Z4. 11, ANNEX LOTS A, B, C and D 1 . Operation Nos ('): 1022/93 (Lot A), 1023/93 (Lot B), 1024/93 (Lot C), 1025/93 (Lot D) 2. Programme : 1993 3 . Recipient ^): UNRWA  Supply Division  Vienna International Centre, PO Box 700, A-1400 Vienna, Austria, telex : 135310 A  fax (1 ) 230 75 29 4, Representative of the recipient : UNRWA Field Supply and Transport Officer, Lot A : Ashdod : West Bank, PO Box 19149, Jerusalem (tel.: 972 (2) 89 05 55 ; telex : 26194 UNRWA IL ; fax : 972(2)81 65 64) Lot B : Latakia ; PO Box 4313, Damascus, SAR (tel . : 963 (1 1 ) 66 02 17 ; telex : 412006 UNRWA SY ; fax : 963(11)24 75 13) Lot C : Beirut : PO Box 947, Beirut, Lebanon (tel . : 86 31 32 ; telex : 21430 UNRWA LE ; fax : 87 11 45 02 32 (satellite)) Lot D : Amman : PO Box 484, Amman, Jordan (tel . : 962 (6) 74 19 14  77 22 26 ; telex : 23402 UNRWA JFO ; fax : 962 (6) 68 54 76) 5. Place or country of destination (*) : Lot A : Israel ; Lot B : Syria ; Lot C : Lebanon ; Lot D : Jordan 6. Product to be mobilized : Whole milk powder 7. Characteristics and quality of the goods (J) (6) (l3) : (See OJ No C 1 14, 29 . 4. 1991 , p. 3-4, I.C.1 ) 8 . Total quantity : 1 486 tonnes 9 . Number of lots : four (Lot A : 510 tonnes ; Lot B : 216 tonnes ; Lot C : 360 tonnes ; Lot D : 400 tonnes) 10 . Packaging and marking (u)(12) : 1 kg sachets See OJ No C 114, 29. 4. 1991 , p. 4- (I.C.2, I.C.3 and LA.2.1 ) Markings in English Supplementary markings :  Lots A, B and C : 'UNRWA'  Lot D : 'UNRWA  Date of expiry . . .' (date of manufacture plus nine months) 11 . Method of mobilization : Community market The milk powder must be manufactured after the award of the tender 12. Stage of supply : Lots A and B : free at port of landing  landed ; Lots C and D : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Ashdod ; Lot B : Latakia 16. Address of the warehouse and, if appropriate, port of landing : Lot C : UNRWA warehouses, Beirut, Lebanon Lot D : UNRWA warehouses, Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 1 . to 6. 2. 1994 18. Deadline for the supply : 6. 3 . 1994 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 10. 1 . 1994 24. 12. 93 Official Journal of the European Communities No L 324/21 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 24. 1 . 1994 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 7 to 20 . 2. 1994 (c) deadline for the supply : 20. 3 . 1994 B. In die case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 2. 1994 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 21 . 2 to 6. 3 . 1994 (c) deadline for the supply : 3 . 4. 1994 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l 'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Brux ­ elles (telex 22037 / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) : Refund applicable 31 . 12. 1994 fixed by Commission Regulation (EC) No 3457/93 (OJ No L 316, 17. 12. 1993, p. 17) No L 324/22 Official Journal of the European Communities 24. 12. 93 LOTS E and F 1 . Operation No ('): 1195/93 (lot E); 1196/93 (lot F) 2, Programme : 1993 3. Recipient (2) : Federation Internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC) dÃ ©partement approvisionnements et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 ; (tel . (41-22)730 42 22 ; fax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient :  lot E : Cruz Roja Paraguay, Brasil 216 esqu. JosÃ © Berges, Asuncion  tel. 22 797/20 54 96, fax 21 15 60, telex 44 318 py OSR CR  lot F : Cruz Roja Uruguay, Av. 8 de octubre 2990, 11600 Montevideo, Uruguay  tel . 80 07 14/ 8021 12 ; fax 96 01 92 ; telefax 22524 'Pata Cruz Roja Uruguay' 5. Place or country of destination (*) : Paraguay (lot E) ; Uruguay (lot F) 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) Q (8) : See OJ No C 114, 29. 4. 1991 , p. 1 (I.B.I ) 8 . Total quantity : 95 tonnes 9. Number of lots : two (lot E : 45 tonnes ; lot F : 50 tonnes) 10 . Packaging and marking f) ( 10) (") : See OJ No C 114, 29. 4. 1991 , p. 1 (I.B.2, IA2.3, I.B.3) Markings in Spanish Supplementary markings : lot E : 'IFRC-Asuncion' ; lot F 'IFRC-Montevideo' 11 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 1 2. Stage of supply : lot E : free at destination ; lot F : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : lot F : Montevideo (12) 1 6. Address of the warehouse and, if appropriate, port of landing :  lot E : Almacenes Cruz Roja Paraguay, Calle Andres Barbero 33, Asuncion 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 1 to 6. 2. 1994 18 . Deadline for the supply : lot E : 27. 3 . 1994, lot F : 13 . 3 . 1994 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 10. 1 . 1994 21 . In the case of a second invitation to tender  (a) deadline for the submission of tenders : 1 2 noon (Brussels time) on 24. 1 . 1 994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 17 to 20. 2. 1994 (c) deadline for the supply : lot E : 10 . 4. 1994 ; lot F : 27. 3 . 1994 24. 12. 93 Official Journal of the European Communities No L 324/23 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon (Brussels time) on 7. 2, 1 994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 2 to 6. 3 . 1994 (c) deadline for the supply ; lot E ; 24. 4. 1994 ; lot F : 10 . 4. 1994 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, a 1'attention de Monsieur T, Vestergaard, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4): refund applicable on 31 . 12. 1993, fixed by Commission Regulation (EC) No 3457/93 (OJ No L 316, 17. 12. 1993, p. 17) No L 324/24 Official Journal of the European Communities 24. 12. 93 LOTS G, H and I 1 . Operation Nos ('): 1218/93 (lot G) ; 1219/93 (lot H) ; 1220/93 (lot I) 2. Programme : 1993 3. Recipient (2) : Tunisia 4. Representative of the recipient : STIL-25 rue Bel Hassen Bn Chaabane 1005 EL OMRANE (Tunis) Tel.: (216-1 ) 560.117/562.483, fax : 561.882, Telex : 1 5322TN-Tunisie 5. Place or country of destination (*) : Tunisia 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.A.1 ) 8 . Total quantity : 3 000 tonnes net 9 . Number of lots : three (lot G : 1 000 tonnes ; lot H : 1 000 tonnes ; lot 1 : 1 000 tonnes) 10. Packaging and marking : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IA.2.3 and IA3)  Markings in French 1 1 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured after the award of the tender. 12. Stage of supply : free at port of shipment 13. Port of shipment ;  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage :  Lot G : 31 . 1 to 13 . 2. 1994  Lot H : 28 . 2 to 13 . 3 . 1994  Lot 1 : 28 . 3 to 10 . 4. 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 10. 1 . 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 24. 1 . 1994 (b) period for making the goods available at the port of shipment :  Lot G : 14 to 27. 2. 1994  Lot H : 14 to 27. 3. 1994  Lot I : 11 to 24. 4. 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 2. 1994 (b) period for making the goods available at the port of shipment :  Lot G : 28 . 2 to 13. 3 . 1994  Lot H : 28 . 3 to 10. 4. 1994  Lot I : 25 . 4 to 8 . 5. 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, a l'attention de Monsieur T. Vestergaard, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 31 . 12. 1993, fixed by Commission Regulation (EC) No 3457/93 (OJ No L 316, 17 . 12. 1993, p. 17) 24. 12. 93 Official Journal of the European Communities No L 324/25 Notes : (') The operation should be mentioned in all correspondence. 0 The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106) shall not apply to this amount. 0 Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4. 1991 , p. 33. 0 The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  lots E and F : veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing,  lots G, H and I : the successful tenderer shall transmit to the recipient's representation on delivery of the consignment a veterinary certificate in French issued by an official body certifying that the milk is fit for consumption and is from BSE-free animals. 0 The shipping documents must be authenticated by the diplomatic representative in the exporting country. They must be sent to the beneficiary's representative immediately after loading. 0 Documents and certificates in Spanish. 0 Lot F : The bags shall be stacked, maximum 40, on wooden pallets (made of pine, fir, or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non reversible, with wings,  a top deck consisting of a minimum of seven planks, (width : 100 mm, thickness : 22 mm).  a bottom deck consisting of three planks (width : 100 mm ; thickness : 22 mm),  three bearers (width : 100 mm ; thickness : 22 mm),  nine dowels : 100 x 100 x 78 mm minimum. The palletized bags shall be covered by a shrink film (shrink wrapping and stretch wrapping) of a thick ­ ness of at least 150 microns. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. The bags are further protected by 'double double-faced' corregated cardboard of a thickness of at least 6,5 mm, with a surface area at least equivalent to that of the pallet placed between the bags and the straps. (10) Lot E : The bags must be placed in 20-foot containers. The free holding period for containers must be at least 15 days . (") Notwithstanding OJ No C 114, point I. A(3)(c) is replaced by the following : 'the words "European Community"'. No L 324/26 Official Journal of the European Communities 24. 12. 93 ( 12) Lots A, C and D : Shipment to take place in 20-foot containers. Lot A : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free at port of landing container yard and are understood to cover 1 5 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges should be clearly marked on the bill of landing. Bona fide detention charges levied in respect of container detention(s) in excess of the said 1 5 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard. Ashdod : consignment to be stowed in 20-foot containers not more than 17 tonnes each, net. (13) The health certificate and the certificate of origin must be signed and stamped by a Syrian consulate, including a statement that consular fees and charges have been paid (action 1023/93, lot B).